IN THE COURT OF APPEALS OF IOWA

                                 No. 21-1231
                           Filed December 7, 2022


REBECCA ANN HENSON
    Plaintiff-Appellee,

vs.

JASON LEE FITZGERALD,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Ringgold County, Richard B. Clogg,

Judge.



      A defendant appeals the imposition of a one-year no-contact order.

APPEAL DISMISSED.



      Martin L. Fisher and Kyle W. Savage of The Fisher Law Firm, PC, Adair, for

appellant.

      Joseph G. Basque of Iowa Legal Aid, Council Bluffs, for appellee.



      Heard by Tabor, P.J., and Schumacher and Chicchelly, JJ.
                                         2


SCHUMACHER, Judge.

       Rebecca Henson filed a petition for a protective order under Iowa Code

chapter 236 (2021) on March 16, 2021, based on an altercation that occurred

between herself and Jason Fitzgerald. A temporary protective order was issued

the same day. Fitzgerald violated that order three days later. The violation

resulted in a criminal conviction and five-year protective order barring contact with

Henson.1 Trial for the final chapter 236 protective order was held on July 7, 2021.

The court found Fitzgerald committed domestic abuse and imposed a one-year

protective order. The five-year and one-year no-contact orders are materially

identical.

       Fitzgerald appeals, contending there was insufficient evidence to support

the finding he committed domestic abuse. He also claims the court improperly

quashed his discovery requests. This court, on its own motion, requested the

parties supplement the record concerning Henson’s claim of mootness. See In re

L.H., 480 N.W.2d 43, 45 (Iowa 1992).

       While Fitzgerald did not address the mootness claim in his appellate

briefing, at oral arguments, Fitzgerald conceded that the issue of the chapter 236

no-contact order was moot. However, he requests that we address the discovery

issues, particularly the quashing of subpoenas issued by Fitzgerald in the chapter

236 action. We decline to do so. After a review of the full record before us, we

determine Fitzgerald’s claims are moot.       “Courts exist to decide cases, not



1 The conviction and order were imposed by a magistrate and upheld by a district
court judge on appeal. Our supreme court denied Fitzgerald’s request for
interlocutory appeal in the criminal case.
                                          3


academic questions of law. For this reason, a court will generally decline to hear

a case when, because of changed circumstances, the court’s decision will no

longer matter.” Riley Drive Ent. I, Inc. v. Reynolds, 970 N.W.2d 289, 296 (Iowa

2022) (citation omitted).

       The parties agreed at oral arguments that Henson did not extend the

chapter 236 one-year order. See Iowa Code § 236.5(2). The order expired in July

2022. Neither party identified any direct or collateral consequences imposed by

the one-year order not already imposed by the five-year order, nor any exceptions

to the mootness doctrine.2 As such, Fitzgerald’s claims are moot and we do not

reach the sufficiency-of-the-evidence or discovery issues. See Luman v. Luman,

No. 17-0223, 2018 WL 1099198, at *1 (Iowa Ct. App. Feb 21, 2018) (dismissing

an appeal over a civil no-contact order as moot because the order had expired);

Brown v. Brown, No. 17-1316, 2018 WL 2175928, at *1-2 (Iowa Ct. App. Apr. 4,




2 Our supreme court previously noted:
        We do not decide cases when there is no longer any actual
        controversy, unless we exercise our discretion and decide the case
        under an exception to the mootness doctrine. Rhiner v. State, 703
        N.W.2d 174, 176–77 (Iowa 2005). The factors we consider to
        determine whether we will review a moot action are:
               (1) the private or public nature of the issue; (2) the
               desirability of an authoritative adjudication to guide
               public officials in their future conduct; (3) the likelihood
               of the recurrence of the issue; and (4) the likelihood the
               issue will recur yet evade appellate review.
        In re T.S., 705 N.W.2d 498, 502 (Iowa 2005).
In re S.P., 719 N.W.2d 535, 537 (Iowa 2006). At oral arguments, Fitzgerald
asserted that “reputation damage” exempts this case from the mootness doctrine.
Without any cite to authority on this exception, we decline to find such is sufficient
to circumvent the mootness issue.
                                     4


2018) (same); Parson v. Parson, No. 14-0801, 2015 WL 4486341, at *1 (Iowa Ct.

App. July 22, 2015) (same).

      APPEAL DISMISSED.